UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2013 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. Chase Growth Fund ≈ Chase Mid-Cap Growth Fund Annual Report Dated September 30, 2013 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Adviser: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds November 26, 2013 Dear Fellow Shareholder: We are pleased to present our combined annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX, CHIMX) for the fiscal year ended September 30, 2013.At the end of the third quarter of 2013, over 3,000 shareholders have over $105 million invested in both classes of the Chase Growth Fund, and over 1,200 shareholders have over $33 million invested in both classes of the Chase Mid-Cap Growth Fund.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our May 1, 2013 letter. Fund Performance Overview We seek high quality stocks which are reasonably priced relative to their growth rates.We follow a disciplined investment process which combines fundamental and technical analysis seeking to control risk and build sound portfolios. The twelve months ending September 30th began with a U.S. presidential election and threats of economic doom should we fall off the “fiscal cliff” on December 31, 2012. Thus markets were flat in last year’s fourth quarter. In what has become an annual ritual, a Congressional deal in the early hours of 2013 solved, or at least delayed, the budget problems. Markets reacted to the deal with a jump of about 2½% on the first trading day of this year and has risen in every quarter of 2013 so far. Markets continue to be driven by several somewhat contradictory factors.The economy seems to be improving.Weekly jobless claims, for example, have generally trended down from about 370,000 at the start of the year to the 310,000 range by late September.However, the debt ceiling impasse occurring in October, 2013 has once again bumped the claims number to above 350,000.Although the economy is improving, it is not doing so fast enough to cause the Federal Reserve Bank (Fed) to end its latest quantitative easing program.The trend in long-term interest rates this year indicates this. Ten-year rates reached a low in May 2013.In summer months, Fed officials began the discussion on the gradual end of quantitative easing via a “tapering program” to reduce the buying of treasury bonds and other securities. The discussion sparked a turnaround in interest rates which rose roughly 1.2% since mid-year, but have fallen back somewhat again as fourth quarter economic data has been released.The rise in interest rates has fostered the notion that a “great rotation” from bonds into equities has begun.In September, the Fed caught the market by surprise and said it would maintain the current level of bond purchases for the foreseeable future, delaying any “tapering.”Markets reached new highs as a result.Finally, corporate profitability and earnings are generally continuing to exceed expectations.The combination of continued Fed easy money policies, plus improving corporate profitability and growth, has largely created a “risk on” environment for much of the year.With our emphasis on consistent growth and high quality, these environments have been difficult for us to show strong relative performance, especially in large-capitalization equities while our mid-cap equities have benefited more in these periods. The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. Chase Funds 5 years ended 10 years ended Since Inception 1 year ended 9/30/13 9/30/13 (12/2/97) 9/30/13 (Annualized) (Annualized) (Annualized) Chase Growth Fund Class N (CHASX) +14.38% +6.13% +6.94% +6.43% Russell 1000® Growth Index +19.27% +12.07% +7.82% +4.62% Lipper Large Cap Growth Funds Index +21.31% +10.84% +7.02% +3.91% 5 years ended Since Inception 1 year ended 9/30/13 (1/29/07) 9/30/13 (Annualized) (Annualized) Chase Growth Fund Institutional Class(CHAIX) +14.69% +6.39% +4.69% Russell 1000® Growth Index +19.27% +12.07% +6.85% Lipper Large Cap Growth Funds Index +21.31% +10.84% +5.83% Gross Expense Ratio: Class N 1.33%, Institutional Class 1.08%. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. On September 30th, the Chase Growth Fund owned 38 stocks ranging in market capitalization from $5.3 billion (Wabco Holdings Inc.) to $244.3 billion (Johnson & Johnson). For the last twelve months ended September 30th, the Chase Growth Fund underperformed its benchmark.Relative performance was helped by our overweight position in the Health Care sector.Stock selection helped performance in the Technology sector, but detracted from performance in the Consumer Discretionary, Energy, and Health Care sectors.For the twelve months ended September 30th, our five best performing stocks were Actavis Inc. +46.32%, Thermo Fisher Scientific Inc. +38.69%, Mastercard Inc. +35.87%, AbbVie Inc. +33.57%, and Alliance Data System Corp. +29.38%.Our five worst performing stocks were Apple Inc. -25.75%, Express Scripts Holdings Co. -17.08%, Dollar Tree Inc. -13.96%, National Oilwell Varco Inc. -13.31%, and Hologic Inc. -12.76%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000 Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share (EPS) growth rates of 19% vs. 17% for the Russell 1000 Growth Index.They are expected to have earnings growth (based on consensus earnings forecasts for their underlying companies) in 2014 of 22% vs. 13%, and revenue growth of 13% vs. 10%.Despite these stronger growth characteristics, they have sold at lower Price-Earnings ratios (P/E) than the Russell 1000 Growth Index (15.5X vs. 18.6X) based on 2014 estimated earnings.Relative to their growth rates, we believe our stocks are reasonably priced, selling at 0.82 times their five-year historical growth rates compared to 1.08 times for the Russell 1000 Growth Index and 0.70 times their projected one-year growth rates compared to 1.41 times for the Russell 1000 Growth Index. 2 Chase Funds September 30, 2013
